Citation Nr: 1541847	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-28 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for major depressive disorder, rated as 30 percent disabling prior to February 4, 2013, and 50 percent disabling thereafter.

2.  Entitlement to an increased rating for left knee chondromalacia with degenerative joint disease, rated as 20 percent disabling prior to January 17, 2012, and 10 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for a lumbar spine disorder as secondary to service-connected knee chondromalacia.

6.  Entitlement to service connection for a cervical spine disorder as secondary to service-connected knee chondromalacia.

7.  Entitlement to service connection for sciatica of the bilateral legs as secondary to service-connected knee chondromalacia and/or a lumbar spine disorder.

8.  Entitlement to service connection for a left foot nerve disorder as secondary to service-connected knee chondromalacia and/or a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2012 and October 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a February 2013 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a 50 percent rating for major depressive disorder, effective February 4, 2013.  However, inasmuch as a higher rating is available for major depressive disorder, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  The record was held open for 60 days to allow for the submission of additional evidence.  Thereafter, in May 2015 and July 2015, the Veteran submitted additional evidence in support of his claims, accompanied by a waiver of initial AOJ review.  Therefore, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304(c) (2015).

Relevant to the Veteran's claim for service connection for a lumbar spine disorder, the Board notes that such was characterized as an application to reopen a previously denied claim by the AOJ and at the May 2015 Board hearing.  However, upon a thorough review of the record, the Board finds that such claim should be reviewed on a de novo basis and has recharacterized as such on the title page.  Moreover, as such action is entirely favorable to the Veteran, no prejudice results to him as a result of such recharacterization.  

In this regard, the Veteran's claim for service connection for degenerative disc disease and degenerative joint disease with chronic pain of the lumbosacral spine was originally denied in an July 2008 rating decision.  Prior to the expiration of the one year appeal period, additional relevant evidence was added to the record, namely VA treatment records.  Therefore, the Board finds that the Veteran's current claim for service connection stems from his March 2008 claim and the July 2008 rating decision as to such issue is not final.  See 38 C.F.R. § 3.156(b) (2015).  Therefore, such issue comes before the Board on a de novo basis.

The Board notes that additional evidence, to include private treatment records dated through September 2014 and a June 2014 employability opinion, were submitted by the Veteran's agent after the issuance June 2014 statement of the case and June 2014 supplemental statement of the case.  This evidence was not accompanied by a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2015).  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeals were received in October 2013 and July 2014 and AOJ consideration has not been explicitly requested.   In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The issues of entitlement to increased rating for major depressive disorder, left knee chondromalacia, and right knee chondromalacia and entitlement to a TDIU as well as service connection for a lumbar spine disorder and sciatica of the bilateral legs are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the May 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for a cervical spine disorder.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a left foot nerve disorder, or persistent or recurrent symptoms of such a disorder.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for service connection for a left foot disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the May 2015 Board hearing before the undersigned, the Veteran withdrew from appeal the issue of entitlement to service connection for a cervical spine disorder.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).   Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2011 letter, sent prior to the initial unfavorable decision issued in March 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in order to adjudicate his claim for service connection in January 2012.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and full examinations.   Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   As such, the Board finds that the opinions proffered by the VA examiner are sufficient to assist VA in deciding the claim for service connection a left foot nerve disorder. 

Additionally, in May 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.   In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2015 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included service connection for a left foot nerve disorder.  Also, information was solicited regarding the etiology of the Veteran's claimed disorder, to include his allegations that such symptoms were related to his claimed lumbar spine disorder.  He also described his current symptoms and stated that no doctor had related his left foot symptoms to his service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Moreover, the hearing discussion did not reveal any additional outstanding evidence necessary for the adjudication of such issue.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

III.  Left Foot Nerve Disorder

The Veteran contends that he has a left foot nerve disorder that was the result of his claimed lumbar spine disorder and/or knee chondromalacia.  Direct service connection has not been alleged.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Post-service treatment records are negative for findings, treatments, or diagnoses referable to a left foot nerve disorder.  A January 2012 VA examiner found that the Veteran was not found to have peripheral neuropathy and that the foot discomfort he had reported was most likely secondary to the crowding of toes as a result of a hallux valgus deformity.  During a May 2015 hearing, the Veteran testified that his left foot felt "dead" or that it was on fire.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a left foot nerve disorder.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  

The Board has considered the Veteran's allegations that he experienced left foot pain and numbness.  In this regard, while he is competent to report having left foot pain and numbness, the evidentiary record does not reflect that this pain has been attributed to any specific disability.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"). 

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of a left foot nerve disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include nerve testing.  In the instant case, there is no suggestion that the Veteran has had any medical training as he reported having earned a doctorate in business administration.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a left foot nerve disorder, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a left foot nerve disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left foot nerve disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

The appeal as to the issue of entitlement to service connection for a cervical spine disorder is dismissed.

Service connection for a left foot nerve disorder is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his major depressive disorder in February 2013.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  Specifically, during his May 2015 hearing, the Veteran testified that he experienced suicidal ideations, showered once per week, and had trouble remembering tasks.  In addition, a March 2015 psychiatric evaluation from Dr. S.D., which was submitted by the Veteran's agent, indicates that the Veteran had memory loss for names of close relatives, own occupation, or own name, and gross impairment in thought processes and communication.  The Board notes that the Veteran did not testify as to such memory difficulties or gross impairments during his May 2015 hearing.

Similarly, the Veteran was last afforded a VA examination to determine the severity of his right and left knee chondromalacia in March 2014.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  During the May 2015 hearing, the Veteran testified that that his knee pain had increased with range of motion, that his left knee was unstable, and that he had limited knee motion.  He also testified that he had received emergency treatment in April 2015 for left knee effusion.  The Board notes that the Veteran's agent submitted a July 2015 knee evaluation from Dr. B.H.  However, this evaluation did not indicate the knee range of motion in either knee and also found that there was no lateral instability in either knee.

In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his major depressive disorder as well as right and left knee chondromalacia.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the claim for a TDIU, the Veteran provided detailed testimony during his May 2015 hearing regarding the impact of his service-connected disabilities on his past employment as well as his employment history.  A June 2015 opinion from Dr. S.D. indicates that the Veteran was unable to work due to his disabilities.  However, this provider did not specify which disabilities prevented such employment nor did he address the impact of the Veteran's service-connected disabilities on his ordinary activities.  Therefore, a current Social and Industrial Survey addressing the functional impact of the Veteran's service-connected disabilities his ordinary activities, to include his employability, is necessary to decide the claim.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Relevant to the service connection claims remaining on appeal, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   For below noted reasons, the Board finds that VA examinations are necessary in order to determine the nature and etiology of the Veteran's claimed lumbar spine disorder and sciatica of the bilateral legs.

The Veteran contends that his current lumbar spine disorder is caused or aggravated by his service-connected left and right knee disorders.  Direct service connection has not been alleged.  The July 2015 opinion from Dr. B.H., a private orthopedic surgeon, indicates that it was likely that the Veteran's back problems were caused and aggravated by his service-connected knee impairments as his abnormal gait had caused undue strain on his lumbar spine.  No further rationale was provided for this opinion.  However, this physician did not discuss the impact, if any, of the Veteran's 1993 motor vehicle accident on his lumbar spine.  The Board notes that there are numerous VA treatment notes suggesting that the Veteran's lumbar spine pain began after his motor vehicle accident, to include VA treatment records dated in July 2007 and March 2014.

With regard to the claimed sciatica, the Veteran also contends that such disability is caused or aggravated by his service-connected knee disorders or his claimed lumbar spine disorder.  The January 2012 VA examiner found that the Veteran did not have sciatica.  However, there are multiple findings of radiculopathy in the record, to include in October 2008 and February 2009.  As stated above, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain, supra.  Here, although a diagnosis of an sciatica was not found during the most recent VA examination, the VA treatment notes dated prior to this appeal provides a current diagnosis of the claimed disability.  Therefore, without a determination that the findings of the VA physician are inaccurate, there is evidence of a "current" disability during the appeal period in question.  Consequently, a new examination is required in order to ascertain the nature and etiology of the Veteran's claimed sciatica.

Additionally, an October 2008 VA treatment record indicates that the Veteran had applied for Vocational Rehabilitation services.  However, no Vocational Rehabilitation records are contained in the Veteran's records.  As such, on remand, any existing VA Vocational Rehabilitation file should be obtained for consideration in the Veteran's appeals.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records from the VA Community Based Outpatient Clinic (CBOC) in Greely and the VA Medical Center in Denver (VAMC), dated from March 2014 to the present, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the Greely CBOC as well as the Denver VAMC dated from March 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain the Veteran's VA Vocational Rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e) 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed lumbar spine disorder and sciatica of the bilateral legs.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Appropriate testing should be conducted with a view toward determining whether the Veteran has sciatica or any nerve disorder in the lower extremity/ies.  The examiner should consider the entire record, including nerve conduction testing results, examine the Veteran, and identify all of the current nerve impairments in the lower extremities.  If the examiner determines that the Veteran does not meet the diagnostic criteria for a diagnosis of any nerve disorder in the extremity, he or she should reconcile such findings with the assessments of radiculopathy in the October 2008, November 2008, and February 2009 VA treatment notes.

b) If sciatica or other nerve impairment in the extremity is diagnosed, was such caused OR aggravated by the Veteran's knee chondromalacia, and/or claimed lumbar spine disorder?

c) With respect to the claimed lumbar spine disorder, was such caused OR aggravated by the Veteran's left and/or right knee chondromalacia?

In providing the foregoing opinions, the examiner should specifically address the July 2015 opinion from Dr. B. H., which found that the Veteran's lumbar spine disorder was caused and aggravated by his knee disorders due to an abnormal gait.

A detailed rationale for all opinions given should be provided.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected major depressive disorder.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected major depressive disorder.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.   He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in January 2012 and February 2013, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment, to include the testimony offered at the May 2015 Board hearing and the March 2015 psychiatric evaluation from Dr. S.D.

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left and right knee chondromalacia.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should conduct range of motion testing of the left and right knees (expressed in degrees).  For each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether either knee joint was ankylosed. 

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the left and/or right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the left and/or right knees.

All opinions expressed should be accompanied by supporting rationale.

6.  After completing the above, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities, which currently include major depressive disorder, right and left knee chondromalacia, and hemorrhoids on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities, which currently include major depressive, right and left knee chondromalacia and hemorrhoids on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed should be accompanied by supporting rationale.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the June 2014 supplemental statement of the case and the June 2014 statement of the case.  If the claims remain denied, the Veteran and his agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


